Citation Nr: 0020194	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  99-05 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bipolar disorder, to 
include whether new and material evidence has been presented 
to reopen the claim.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from July 10, 1990 to August 
6, 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs declined to reopen a claim for 
service connection for bipolar disorder.  In a February 1999 
Statement of the Case and a March 1999 Supplemental Statement 
of the Case, the RO phrased the issue as whether the claim 
for bipolar disorder was well grounded.  The Board has 
rephrased the issue listed on the title page in order to more 
properly reflect the claim on appeal.


FINDINGS OF FACT

1.  In a decision dated in July 1996, the RO denied a claim 
for service connection for bipolar disorder on the basis that 
there was no competent medical evidence that bipolar disorder 
was incurred in service or related to symptoms in service.  
The appellant was notified of this decision in July 1996, but 
he did not submit a timely appeal.

2.  Additional evidence since the RO's July 1996 decision is 
not material because it does not tend to show that the 
appellant's psychiatric disorder was incurred or aggravated 
during service and/or that a psychosis was manifest to a 
degree of 10 percent or more within one year from separation 
from service.


CONCLUSIONS OF LAW

1.  The RO's July 1996 decision, wherein the claim for 
service connection for bipolar disorder was denied, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (1999).

2.  The evidence received subsequent to the RO's July 1996 
rating decision is not material and does not serve to reopen 
the claim for service connection for bipolar disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the newly submitted lay evidence 
is so significant as to warrant reopening of his previously 
denied claim for service connection for bipolar disorder.  He 
further claims that such evidence makes his claim for service 
connection plausible and, thus, warrants evaluation of the 
claim on the merits with consideration given to review of all 
the evidence of record.

In a decision dated in March 1995, the RO originally denied a 
claim for service connection for a personality disorder.  In 
July 1996, the RO first considered, and denied, a claim for 
service connection for bipolar disorder.  The appellant was 
notified of this decision in July 1996, but he did not submit 
a timely appeal.  That decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (1999).  
The RO next denied the appellant's claim to reopen in January 
1998, and the appellant has timely perfected his appeal to 
this decision.  As noted in the Introduction, the RO appears 
to have reopened the claim but denied it as not well 
grounded.  However, the RO's reopening determination is not 
binding upon the Board.  Rowell v. Principi, 4 Vet.App. 9, 15 
(1993); Barnett v. Brown, 8 Vet.App. 1, 4 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).  In its independent review of the 
case, the Board finds that the RO last finally denied the 
appellant's claim in the July 1996 rating decision.  Id.  As 
such, the Board must apply the new and material standard in 
the adjudication of this claim. 

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 
10 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  New and material evidence need only 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability."  Hodge, 155 F.3d at 1361.  

For purposes of reopening, evidence is presumed credible 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet.App. 216, 220 (1994); Justus v. Principi, 3 Vet.App. 510, 
513 (1992).  The evidence relied upon in reopening the claim 
must be both new and material, and the failure to satisfy 
either prong ends the inquiry and requires that the claim be 
denied.  Smith v. West, 12 Vet.App. 312 (1999).  If new and 
material evidence has been presented, immediately upon 
reopening it must be determined whether, based upon all the 
evidence of record in support of the claim, the claim as 
reopened is well grounded.  Winters v. West, 10 Vet.App. 203, 
206 (1999) (en banc).  

For purposes of a well groundedness analysis, the credibility 
of the evidence is presumed.  Robinette v. Brown, 8 Vet.App. 
69, 75-76 (1995).  A well grounded claim for service 
connection requires evidence of 1) a current disability as 
provided by a medical diagnosis; 2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and 3) a nexus, or link, between the in- service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498 
(1995); see also 38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

Additionally, a psychosis, such as bipolar disorder, may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent within one year from the appellant's separation from 
active service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).  However, a personality disorder is not 
a disease or injury within the meaning of VA laws and 
regulations, and is not the type of disease or injury- 
related defect to which the presumption of soundness can 
apply.  38 C.F.R. § 3.303(c) (1999); Winn v. Brown, 8 
Vet.App. 510, 516 (1996). 

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In the July 
1996 decision, the RO denied the claim on the basis that the 
evidence failed to show that bipolar disorder was incurred in 
service or related to symptoms in service.  The issue 
initially before the Board is whether the additional evidence 
submitted by the appellant since the RO's last prior final 
decision in July 1996 is both new and material in that it 
tends to show that bipolar disorder was incurred or 
aggravated during service and/or manifest to a degree of 10 
percent or more within one year following discharge from 
service.

At the time of the July 1996 rating decision, the appellant 
argued that his personality disorder and/or bipolar disorder 
resulted in his discharge from active service.  His service 
medical records revealed his report of mood swings, 
depression, aggression, frustration, personality conflicts 
and inability to cope with stress.  He also reported a 
history of consuming 4- 12 alcoholic drinks several times a 
week while alone.  He underwent a mental status examination 
in June 1993 which was unremarkable with the exception of 
findings of some minimal psychomotor agitation with poor 
insight and judgment.  He was tearful at one point when 
talking about his fear that something might happen to his 
parents while he was away.  His psychological testing 
indicated an Axis I designation of "no diagnosis or 
condition" and an Axis II designation of "Prominent 
Dependent, Histrionic, and Narcissistic Personality Traits."  
His discharge examination, dated in July 1993, noted findings 
of "Axis II traits, non considered disabling (NCD)" as well 
as subjective complaint of trouble sleeping and worry which 
were also considered "NCD." 

The post- service medical records first showed an August 8, 
1994 psychiatric evaluation by W. Fowler, M.D., following a 
referral for angry outbursts and substance abuse.  The 
appellant was in jail for resisting arrest and disorderly 
conduct.  At that time, the appellant complained of the onset 
of pressured speech, depression and violence in the Navy.  He 
also complained that he wanted a pistol due to a fear of 
being shot.  On mental status examination, he was hyper and 
restless and manifested slight pressured speech.  He was 
given an impression of "Rule out (R/O) bipolar disorder, not 
otherwise specified (NOS)" and Axis I diagnoses of "Alcohol 
Dependence" and "Personality disorder, NOS, with paranoid 
and borderline traits."

On August 26, 1994, the appellant was admitted to the VA for 
detoxification and drug and alcohol abuse counseling.  He 
reported a history of alcohol use since age 16 with a 
recognized problem beginning at age 19.  He had used 
marijuana two to three times in the past.  His longest period 
of sobriety was 11/2 months in 1992 while underwater in a 
submarine.  He further reported a history of being diagnosed 
with bipolar disorder by a private psychiatrist in August 
1994.  He admitted to headaches, sleep disturbances, anxiety, 
depression and mood swings related to his substance abuse.  A 
psychiatric consultation, obtained to rule out bipolar 
disorder, revealed no target symptoms for psychiatric needs.  
He was discharged with Axis I designations of continuous 
alcohol dependency and marijuana abuse as well as Axis III 
designations of personality disorder and "[h]istory of 
bipolar disorder."

In September 1994, the appellant was admitted to the Arkansas 
State Hospital for a competency evaluation to stand trial in 
connection charges of escape from a county jail.  In this 
respect, he attempted to escape prison just before his 
imminent scheduled release and could offer nor logical or 
coherent reason for doing so.  His initial mental status 
examination revealed that he was somewhat aware of the 
charges pending against him.  He was noted to be somewhat 
irritable with some loosening of associations and evidence of 
fairly rapid mood changes which seemed indicative of a manic 
type of disorder.  He was given provisional diagnoses of 
Alcohol Abuse and an unspecified Mood Disorder.  A subsequent 
examination by the forensic staff psychologist indicated a 
diagnosis of bipolar affective disorder, manic type, which 
rendered him incapable of standing trial.  He underwent a 
competency course and improved with treatment of Librium and 
Haldol.  He was discharged in December 1994.

In March 1995, the appellant underwent a VA psychiatric 
examination with benefit of review of the claim folder which, 
at that time, did not include the mental status evaluation by 
Dr. Fowler.  He reported being treated by a private physician 
with Lithium Carbonate, Haldol and Cogentin.  He indicated 
that he was jailed in September 1994 after an incident in 
which he got drunk and took a chain saw to his truck.  He 
attempted to escape from jail and was subsequently sent to 
Arkansas State Hospital.  He related a previous incident, 
associated with his drinking, in which he discharge a firearm 
while on an Indian reservation.  He described a history of 
"highs," usually lasting a couple of hours in duration, in 
which he would get mad and tear things up.  He also had 
periods of lows, usually lasting a day, in which he spent 
time by himself.  His mental status examination was 
unremarkable, and he was given diagnoses of personality 
disorder, NOS, and alcohol abuse.

In January 1995, the appellant underwent a psychiatric 
evaluation by Sarah R. Hays, M.D., following a referral by a 
county municipal judge.  He reported an in- service history 
of experiencing feelings of depression associated with 
tearfulness and feeling that he wanted to get out of the 
submarine to get closer to his parents.  He got into the 
habit of drinking heavily during shore leave with some 
blackout episodes.  Post- service, he had an episode of 
public intoxication when returning home.  He denied any 
previous history of brushes with the law.  He obtained a 
traveling job which made him feel isolated and he began to 
drink beer.  He had one incident in which he bought a 
motorcycle on a whim.  He related several incidents in which 
he became intoxicated and participated in violent activity, 
such as firing a pistol on an Indian reservation and breaking 
lights on his truck and altercations.  His mental status 
examination included findings of mild attention concentration 
deficits, difficulty with a possible constructional apraxia 
and poor tapped out rhythm trial.

Thereafter, the appellant was referred to Nancy Lyon, Ph.D., 
for psychological testing.  His profile was suggestive of 
hypomania, alcohol abuse, adjustment disorder with anxiety 
and narcissistic personality disorder with antisocial 
personality traits.  Dr. Lyon offered opinion that, based 
upon the appellant's history of severe mood swings and 
excessive drinking associated with the mood swings and 
psychological testing showing current hypomania, he was 
suffering from bipolar disorder with prominent manic 
episodes.  Dr. Lyons also indicated that the appellant's 
personality traits were probably related to his grandiosity 
associated with his manic episodes, and that his alcohol 
abuse was associated with his history of manic- depression.  
Subsequently, Dr. Hays treated the appellant with Lithium, 
Haldol, Cogentin, and Antabuse.  In April 1995, he had 
difficulty with sleeping and increased irritability which was 
felt consistent with hypomania.  He manifested symptoms of 
irritability, difficulty sleeping and mild ideas of reference 
after an attempt to taper him off of Haldol and Cogentin in 
June 1995.  His symptoms improved with a combination of 
Depakote and Haldol Deconoate.

In a letter dated in February 1996, Dr. Hays, M.D., offered 
opinion that the appellant met the criteria for bipolar 
disorder, and that his first episode of manic behavior 
occurred during service.  Dr. Hays further offered opinion 
that the appellant's heavy use of alcohol was an attempt to 
self- medicate.  In support of her opinion, Dr. Hays referred 
to her initial consultation in January 1995 as well as the 
psychological testing results from Dr. Lyons.

In connection with the current appeal, the appellant has 
argued that his bipolar disorder was caused by his submarine 
service as his psychological testing prior to that service 
was completed satisfactorily.  In support of his claim, he 
submitted records of his two day admission at Greenleaf 
Center, Inc. from August 1- 2, 1994. These records show that 
he was admitted due to violent episodes with his father and a 
lacerated wrist from hitting a headlight on a truck.  He 
reported a history of a car wreck, intoxication and violent 
episodes since his separation from service as well as 
drinking on a regular basis in service.  He was placed on 
Librium but discharged the next day against medical advise 
with an Axis I designation of "Alcohol dependence" and an 
Axis II designation of "personality disorder - antisocial 
traits."

In July 1997, the appellant was admitted to the Arkansas 
State Hospital under a commitment petition filed by his 
mother.  He had threatened to kill his father and was 
drinking up to two cases of beer per week.  He reported 
neurovegetative symptoms of sleeping up to 8- 10 hours per 
day, hypermanic energy and increased psychomotor activity.  
He also had grandiose ideas about becoming involved in law 
enforcement and some hyperreligiosity.  He was treated and 
diagnosed with bipolar disorder, manic, alcohol abuse, 
cannabis abuse and personality disorder, NOS.

On September 10, 1997, the appellant was again admitted to 
the Arkansas State Hospital under a court- commitment order.  
He had a recent history of manic episodes with racing 
thoughts and grandiose delusional ideations which included 
being able to sell top secret nuclear weapons to Iraq and 
walking up to a bank drive- thru window and stating that he 
was wanted for bank robbery.  He had been non- compliant with 
his usual medications, which included Valproate, Risperidone 
and Cogentin, and reported drinking at least 24 beers per 
week.  His mental status examination upon admission was 
significant for findings of euphoric, overly intense and 
labile affect, pressured and increased volume of speech, 
overtly grandiose thoughts and minimal ability to reality 
tests.  He was given Axis I diagnoses of "Bipolar disorder, 
Type 1, manic, with psychotic features" and alcohol abuse 
and an Axis II designation of antisocial personality 
features.  He was placed on medication for mania with 
Valproate.

On September 23, 1997, the appellant was transferred to VA 
for inpatient treatment.  He reported a history of manic 
behavior which resulted in public intoxication, leaving town 
to "start a new life," and threatening a friend with a 
shotgun.  He was sleeping only a few hours per night with 
lots of energy and poor judgment.  He was given a diagnosis 
of "bipolar."  He was described as manifesting "manic 
behavior with poor impulse control and hyperactivity."

Upon review of the entire record, the Board finds that the 
appellant's testimony is new to the extent that he has 
presented argument which had not previously been considered 
by the RO.  However, such evidence is not material to the 
question at hand.  In this respect, while he is deemed 
competent to describe the manifestations of his psychiatric 
symptoms and treatment over time, he is not competent to 
speak to questions of medical diagnosis or etiology.  
Espiritu, 2 Vet.App. 492 (1992).  Any linkage of his current 
symptomatology to that allegedly displayed in service 
requires opinion from a medical practitioner.  See 38 C.F.R. 
§ 3.303(b) (1999); Savage v. Gober, 10 Vet.App. 488 
(1997)(medical expertise required to relate a current 
disability etiologically to post- service symptoms).

Additionally, the recently submitted clinical records and 
examination reports from Greenleaf Center, Inc., Arkansas 
State Hospital and VA are new to the extent that they were 
not previously of record.  However, such records are not 
material because none of this evidence tends to show that the 
appellant's psychiatric disorder was incurred or aggravated 
during service and/or that a psychosis was manifest to a 
degree of 10 percent or more within one year from separation 
from service.  To the contrary, the records from Greanleaf 
Center Inc., only reveal diagnoses of alcohol dependence and 
an anti- social personality disorder just prior to the end of 
the presumptive one- year period.  The records from Arkansas 
State Hospital and VA only show current psychiatric 
treatment, and, as such, are duplicative of medical records 
that were previously considered.  Therefore, the claim is not 
reopened and must be denied.  Smith, 12 Vet.App. 312 (1999).

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. §§ 5103(a) and 5107(a) 
to assist an appellant where he specifically requests certain 
assistance in acquiring medical evidence which might 
substantiate his claim, and where the evidence before the 
Board raises notice of pertinent records which may constitute 
new and material evidence sufficient to justify reopening a 
prior claim.  See White v. Derwinski, 1 Vet.App. 519, 520- 21 
(1991) and Ivey v. Derwinski, 2 Vet.App. 320, 323 (1992).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application.  In this respect, the appellant has 
been notified of the reasons and basis for the denial of his 
claim.  In this case, the RO has obtained his service medical 
records and his VA clinical records.  Additionally, the 
appellant himself has submitted all his relevant treatment 
records within the one year presumptive period and 
thereafter.  The record does not disclose any additional 
sources of relevant information which may be available 
concerning the present claim.  As such, the Board is 
satisfied that the obligation imposed by sections 5103(a) and 
5107(a) has been satisfied.  See generally Wood v. Derwinski, 
1 Vet.App. 190 (1991).


ORDER

The claim for service connection for bipolar disorder is not 
reopened.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



